J-A06022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYLER WILLIAM HERNDON                      :
                                               :
                       Appellant               :   No. 588 WDA 2021

         Appeal from the Judgment of Sentence Entered March 30, 2021
                 In the Court of Common Pleas of Mercer County
             Criminal Division at No(s): CP-43-CR-0000569-2019

BEFORE:       MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY SULLIVAN, J.:                             FILED: JULY 25, 2022

        Tyler William Herndon (“Herndon”) appeals from the judgment of

sentence imposed after a jury convicted him of involuntary deviate sexual

intercourse, strangulation, unlawful restraint, indecent assault, simple

assault, and recklessly endangering another person.1 We affirm.

        We summarize the factual history of this appeal from the trial transcript.

Herndon and T.O. began communicating over Facebook in November 2018.

N.T., 10/19/20-10/20/20, at 117-18. They first met in person in March 2019,

when their children, who were friends, had a play date. See id. Herndon and

T.O. exchanged text messages about their children, fashion, and relationships.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 18 Pa.C.S.A. §§ 3123(a)(1), 2718(a)(1), 2902(a)(1), 3126(a)(1), (2),
2701(a)(1), 2705.
J-A06022-22


The day after the play date, T.O. went to Herndon’s home with her children

and helped Herndon with his computer. See id. at 48. According to T.O.,

Herndon slammed her head against a wall and choked her until one of her

children interrupted by asking for something. See id. at 48-49. That evening,

T.O. texted Herndon and wished him a good night. See id. at 102.

      The following day, March 17, 2019, Herndon and T.O. continued to text

each other, and T.O. arranged to meet him. See id. at 51-52 T.O. related

that she told her mother, with whom she lived, that she was going to do

laundry. See id. Herndon picked up T.O. and drove her to his home, where

she helped him with his computer and did her laundry. See id. at 52-53. T.O.

stated that she was working on the computer when Herndon told her he

bought her some clothes, which he had left in his bedroom. See id. at 53-

54.

      T.O. went to the bedroom and tried on two pairs of pants, while Herndon

was elsewhere in the home. See id. at 56-58. According to T.O., the lights

suddenly went out in the bedroom while she was trying on the clothes and she

found that Herndon was behind her. See id. at 58. He grabbed her wrists

and bound them together behind her back. See id. at 59-60. He then pushed

her face down onto the bed and bound her wrists to her ankles. See id. at

60. He put a collar with a chain around her neck, a mask on her face, and a

metal ring in her mouth. See id. at 60-61. Herndon vaginally penetrated her

with several objects and then his penis, and used the chain and collar, as well


                                     -2-
J-A06022-22


as his hands, to choke her to near unconsciousness. See id. at 63, 65-69.

Despite the metal ring in her mouth, T.O. managed to scream out for Herndon

to stop. See id. at 69-70.

        Herndon eventually stopped, untied T.O.’s right hand and ankle, and left

the bedroom. See id. at 70. T.O. removed the rest of the restraints, got

dressed, gathered her laundry, and told Herndon she was leaving. See id. at

72-73. She then waited in Herndon’s car until he came out and drove her to

her mother’s house. See id. at 73.2

        T.O. was visibly distraught. See id. at 173. When her mother sought

to determine why she was upset, T.O. disclosed that Herndon had raped her.

T.O. had a friend take her to the hospital approximately two hours after she

returned home.        At the hospital, sexual assault nurse examiner (“SANE

Nurse”) Kelly Williamson examined her, and Pennsylvania State Trooper

Zachary Julien interviewed her.

        Trooper Julien obtained a search warrant for Herndon’s home. When he

executed the warrant the next day, he recovered items consistent with T.O.’s

descriptions, i.e., a used condom, lubricant, restraints, a collar, chains, a

metal ring with straps, and sex toys.            See id. at 243-44, 247.   Testing

revealed T.O.’s DNA on the sex toys.           See N.T., 10/21/20-10/22/20, at 9

(indicating that the parties stipulated to the admission of a DNA report); see


____________________________________________


2   T.O. did not have a driver’s license. See N.T., 10/19/20-10/20/20, at 52.


                                           -3-
J-A06022-22


also id. at 74 (indicating that Herndon conceded that T.O.’s DNA was on the

sex toys).     Trooper Julian arrested Herndon.     Herndon was charged with

numerous offenses relating to the sexual assault.

        At trial, T.O. testified that Herndon had physically assaulted her the day

before the sexual assault, but that she continued to text him. She explained

that she thought Herndon was “odd,” but a “nice guy,” and that she wanted

to be “nice.” N.T., 10/19/20-10/20/20, at 46, 94. T.O.’s mother and friend

both testified that T.O. told them Herndon had raped her; T.O.’s mother stated

when T.O. first returned home, she was shaking and obviously traumatized.

See id. at 173. Herndon called an expert in forensic nursing to testify that

nothing in the SANE report supported the victim’s reports to SANE Nurse

Williamson and Trooper Julian of being sexually assaulted. The jury convicted

Herndon of the above-stated offenses.3

        On March 30, 2021, the trial court sentenced Herndon to serve an

aggregate term of seven years and two months to seventeen and-one-half

years in prison.4 The court noted that the Sexual Offender Assessment Board

had determined that Herndon was not a sexually violent predator. Herndon’s

counsel asserted that he had advised Herndon of his sexual offender

registration requirement for committing a tier III offense pursuant to the

____________________________________________


3   The jury found Herndon not guilty of rape and aggravated assault.
4 The trial court’s initial sentencing order, which it later corrected, erroneously
stated that its maximum sentence was nineteen years.


                                           -4-
J-A06022-22


Sexual Offender Registration and Notification Act (“SORNA”).             See 42

Pa.C.S.A. § 9799.14(d)(4) (designating involuntary deviate sexual intercourse

as a tier III offense). Herndon timely filed post-sentence motions challenging,

in part, the weight of the evidence. The trial court denied Herndon’s weight

claim. Herndon timely appealed, and both he and the trial court complied with

Pa.R.A.P. 1925.

      Herndon raises the following issues for review:

      1. Whether [the] [t]rial [c]ourt erred and abused its discretion by
         denying Mr. Herndon’s post-sentence motion for a new trial
         challenging the weight of the evidence . . . [where] the victim’s
         testimony was unreliable and untrustworthy, as it was riddled
         with inconsistencies and a lack of corroboration.

      2. Whether [t]rial [c]ourt err[ed] and committed a mistake of law
         by imposing an illegal sentence by subjecting Mr. Herndon to
         automatic lifetime registration under Subchapter H of
         SORNA/ACT 10 . . ..

Herndon’s Brief at 7-8.

      Herndon’s first issue contests the trial court’s denial of his weight of the

evidence claim, which implicates the following legal principles governing our

review.   A motion for a new trial based on the weight of the evidence is

directed to the discretion of the trial court, whose role is to determine whether

certain facts are so clearly of greater weight that to ignore them or give them

equal weight denies the defendant justice. See Commonwealth v. Rivera,

983 A.2d 1211, 1225 (Pa. 2009) (citation omitted).      However, the trial court

does not sit as a “thirteenth juror,” and should not grant a new trial because

of mere conflicts in the evidence or because the court would have reached a


                                      -5-
J-A06022-22


different conclusion than the jury on the same facts.        Commonwealth v.

Widmer, 744 A.2d 745, 752 (Pa. 2000).           “The weight of the evidence is

exclusively for the finder of fact, who is free to believe all, none or some of

the   evidence    and   to   determine   the   credibility   of   the   witnesses.”

Commonwealth v. Cramer, 195 A.3d 594, 600 (Pa. Super. 2018) (citation

omitted).     Thus, a trial court addressing a weight of the evidence claim

assesses whether the verdict was so contrary to the evidence as to shock

one’s sense of justice. See Commonwealth v. Clay, 64 A.3d 1049, 1055

(Pa. 2013).

      An appellate court reviews whether the trial court abused its discretion

when it denied a weight of the evidence claim; it does not assess the

underlying question of whether the verdict is against the weight of the

evidence. See id. at 1054. This Court gives the gravest consideration to the

trial court’s findings and reasons when reviewing the determination that the

verdict is against the weight of the evidence because the trial judge had the

opportunity to observe all of the evidence presented at trial. See id. If the

record adequately supports the trial court’s decision to reject a weight of the

evidence claim, the trial court has acted within its judicial discretion.      See

Brown, 648 A.2d at 1190. See also Commonwealth v. Fuentes, 272 A.3d

511, 517 (Pa. Super. 2022) (noting that trial court’s weight of the evidence

determination is one of the least assailable reasons for granting or denying a

new trial).


                                     -6-
J-A06022-22


       Herndon argues that the trial court abused its discretion because T.O.’s

behaviors and communications with him before, during, and after the sexual

assault on March 17, 2019, “severely undercut her credibility.”5 Herndon’s

Brief at 19, 22.     Specifically, Herndon asserts that T.O.: (1) continued to

engage in “flirty banter” with him even after he allegedly physically assaulted

her the day before the sexual assault; (2) “lie[d]” to her mother to meet with

Herndon alone on March 17th out of fear that her mother would “slut shame”

her; and (3) did not immediately run away from Herndon’s home or call 911

after the sexual assault but rather finished her laundry and then waited for

Herndon to drive her home before reporting the sexual assault to her mother.

Id. at 20-23. Herndon adds that T.O. told her friend that the clothes Herndon

asked her to try on were “sexy.” Id. at 22. Finally, he asserts that the SANE

report revealed no physical injuries to T.O.’s ankles, wrists, neck, or vagina to

corroborate her testimony that he bound, choked, and penetrated with foreign

objects.

       The trial court rejected Herndon’s weight of the evidence claim.        It

stated that its conscience was in no way shocked by the verdicts in light of

“the victim’s credibility, the subsequent investigation and resulting evidence,


____________________________________________


5 In his appellate brief, Herndon does not specify the crime or element of that
crime about which T.O. was purportedly not credible. At trial, the defense
conceded that Herndon and T.O. had sex and argued to the jury that “[t]he
only issue you have to decide is whether or not it was consensual.” N.T.,
10/19/20-10/20/20, at 74.


                                           -7-
J-A06022-22


the extensive communications between [Herndon] and [T.O.], the findings of

DNA evidence which corroborated the testimony, and the testimony of other

individuals to the state of [T.O.] subsequent to the incident.”      Trial Court

Opinion, 7/2/15, at 15.

      The record supports the trial court’s rejection of Herndon’s weight claim.

T.O.’s testimony about the sexual assault was unwavering.             See N.T.,

10/19/20-10/20/20, at 58-70. Her account of being restrained, strangled,

and penetrated by foreign objects was corroborated by the physical evidence

recovered from Herndon’s home and from DNA testing, and her mother’s

testimony about her distress after the sexual assault.        It was within the

province of the jury to reject Herndon’s assertions that her contact with him

after the physical assault the day before the sexual assault “severely undercut

her credibility.”   See Cramer, 195 A.3d at 600 (reiterating that the finder of

fact is free to believe all, none or some of the evidence and to determine the

credibility of the witnesses).    Thus, because the record supports the trial

court’s reasoning, we conclude that the trial court acted within its discretion

when denying Herndon’s weight claim.

      Herndon next asserts that his SORNA registration requirement

constitutes an illegal sentence and violates his constitutional rights.

      An illegal sentence claim cannot be waived. See Commonwealth v.

Thorne, --- A.3d ---, ---, 2022 WL 2231821, at *3 (Pa. June 22, 2022).

Challenges to the legality of a sentence involve a narrow category of claims


                                      -8-
J-A06022-22


that the trial court lacked the authority to impose a sentence, including that

the sentence imposed: (1) fell outside the legal parameters prescribed by the

applicable statute; (2) implicated merger or double jeopardy concerns; (3)

violated the rules in Apprendi v. New Jersey, 530 U.S. 466 (2000), or

Alleyne v. United States, 570 U.S. 99 (2013);6 or (4) involved cruel and

unusual punishments.         See Commonwealth v. Lawrence, 99 A.3d 116,

122-23 (Pa. Super. 2014). The standard of review of constitutional challenges

to SORNA II and related illegal sentencing claims is de novo, and the scope of

review is plenary. See Commonwealth v. Torsilieri, 232 A.3d 567, 575

(Pa. 2020); Commonwealth v. Bickerstaff, 204 A.3d 988, 995 (Pa. Super.

2019).

       It is well settled that a statute is presumed to be constitutional and that

the party seeking relief has a heavy burden of showing that the statute clearly,

palpably, and plainly violates the constitution.      See Commonwealth v.

Manzano, 237 A.3d 1175, 1180 (Pa. Super. 2020); see also Torsilieri, 232

A.3d at 589 (emphasizing that “only the ‘clearest proof’ of punitive effect can

override the legislature’s stated intent that the statute be construed as non-



____________________________________________


6 Apprendi holds that except for prior convictions, a “fact that increases the
penalty for a crime beyond the prescribed statutory maximum must be
submitted to a jury[ ] and proved beyond a reasonable doubt.” Apprendi,
530 U.S. at 490. Alleyne held that the rule in Apprendi applies with equal
force to facts increasing a mandatory minimum sentence. Alleyne, 570 U.S.
at 112.


                                           -9-
J-A06022-22


punitive.”) (citation omitted).        Additionally, the threshold question in

establishing whether a sex offender registration statute imposes a cruel and

unusual sentence, violates Apprendi, or permits a sentence beyond a

statutory maximum, is whether the statute is punitive. See Commonwealth

v. Butler, 226 A.3d 972, 987 (Pa. 2020).

      By way of further background, in response to our Supreme Court finding

that a former version of SORNA (“SORNA I”) was an unconstitutional ex post

facto punishment, see Commonwealth v. Muniz, 164 A.3d 1189, 1223 (Pa.

2017) (plurality), our General Assembly passed Acts 10 and 29 of 2018

(“SORNA II”). SORNA II amended SORNA I to include revised Subchapter H,

which governs offenses, like the current one, committed after December 2012.

revised Subchapter H contains the legislature’s findings that its provisions are

nonpunitive and that sexual offenders “pose a high risk of committing

additional sexual offenses . . ..” 42 Pa.C.S.A. § 9799.11(a)(1), (4).

      Our Supreme Court has yet to rule definitively on the constitutionality

of revised Subchapter H or determine whether it is punitive. See Thorne,

2022 WL 2231821, at *5 (stating that “[t]he question of whether the lifetime

registration requirement of [r]evised Subchapter H is punitive in nature and,

therefore,    part   of   [Thorne’s]   criminal   sentence   subject   to   various

constitutional protections applicable to criminal sentences currently remains

open.”).     In Torsilieri, however, our Supreme Court vacated a trial court

order finding that revised Subchapter H violated a sexual offenders’ right to


                                       - 10 -
J-A06022-22


reputation by creating an irrebuttable presumption7 of recidivism and future

dangerousness and that the statute was punitive. See Torsilieri, 232 A.3d

at 587-88, 596.       The Court concluded that Torsilieri posed a “colorable”

constitutional challenge to revised Subchapter H by presenting research that

sex offender recidivism rates are improperly exaggerated and that the

registration system increases rather than decreases the danger to the public.

See id. at 584-85. The Torsilieri Court, however, remanded to the trial court

for further consideration of whether there was a “scientific consensus”

necessary to overturn the legislature’s findings concerning recidivism and the

effectiveness of the registration and notification provisions of revised

Subchapter H, and to reevaluate whether the statute is punitive in light of

additional scientific evidence on remand. See id. at 587-88, 596.

       In this appeal, Herndon asserts that revised Subchapter H: (1) contains

an irrebuttable presumption that sexual offenders pose a high risk of

recidivism, which violates his due process rights; (2) is punitive, thereby

inflicting a cruel and unusual punishment and implicating Apprendi concerns;

and (3) imposes a registration requirement, which constitutes a “lifetime

sentence . . . greater than the lawful maximum for a conviction of the offense”


____________________________________________


7  A party claiming an unconstitutional irrebuttable presumption must
demonstrate “(1) an interest protected by the due process clause, (2)
utilization of a presumption that is not universally true, and (3) the existence
of a reasonable alternative means to ascertain the presumed fact.” Torsilieri,
232 A.3d at 579 (citation omitted).


                                          - 11 -
J-A06022-22


for which he was found guilty. Herndon’s Brief at 28, 31.8 Although Herndon

did not raise this challenge until filing a Pa.R.A.P. 1925(b) statement, we will

address the constitutional and statutory claims to the extent they implicate

legality of sentences claims. See Thorne, 2022 WL 2231821, at *4 (Pa. June

22, 2022) (concluding that Thorne did not waive Apprendi and cruel and

unusual punishment challenges to Subchapter H by failing to raise them in the

trial court).

       Following our review, we conclude that Herndon has failed to meet his

burden of showing that revised Subchapter H clearly, palpably, and plainly

violates his right to due process. Herndon does not establish an “irrebuttable

presumption” argument, as he merely references two scholarly articles, which

he did not attach to his brief, and does not assert a colorable claim that the

legislature’s findings are contrary to a scientific consensus. See Manzano,

237 A.3d at 1182; see also Torsilieri, 232 A.3d at 584-85. Herndon’s bare

assertions that the registration, notification, and counseling provisions of

revised Subchapter H are punitive because they are similar to those held

punitive in Muniz, also fails to provide the “clearest proof” to override the

legislature’s stated intent that revised Subchapter H is not punitive.     See



____________________________________________


8 Herndon adds that he “is aware that this . . . Court has rejected similar
arguments[,]” but that he raises the claims now in light of pending
constitutional challenges to Subchapter H in our Supreme Court. Herndon’s
Brief at 31.


                                          - 12 -
J-A06022-22


Torsilieri, 232 A.3d at 589.          Because Herndon has not established that

Subchapter H imposes a criminal punishment, his sentencing challenges,

which allege a cruel and unusual punishment, a violation of Apprendi, and

the imposition of a penalty over the lawful maximum, must also fail. See

Butler, 226 A.3d at 987, 993 (noting that Apprendi is only implicated if a

statute is punitive); cf. Commonwealth v. Howe, 842 A.2d 436, 446 (Pa.

Super. 2004) (noting that Howe’s cruel and unusual punishment claim failed

because the registration provisions were not punitive).9 Thus, we conclude

that Herndon’s constitutional challenges to revised Subchapter H and his

related illegal sentencing claims merit no relief.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




____________________________________________


9  We add that the majority and dissenting opinions in Thorne recognized that
construing constitutional challenges to revised Subchapter H of SORNA as an
illegal sentence before the statute is demonstrated to be punitive may “place
the jurisprudential cart before the horse.” Thorne, 2022 WL 2231821, at *5
(Baer, C.J., dissenting); see also id. at *5 n.14 (majority stating that it does
“not necessarily disagree” with the dissent’s characterization).


                                          - 13 -